Balletta, J. P., dissents and votes to reverse the orders appealed from and to deny the respective motions of the plaintiff and third-party defendant with the following memorandum:
I respectfully disagree with the majority and vote to reverse the orders appealed from and to reinstate the pleadings of the defendant third-party plaintiff Rosedale Carting Corp.
In my view, the record does not support a finding that Rosedale’s failure to produce a witness for a deposition was willful or contumacious. The record shows that the depositions of all the parties were initially scheduled to be held on October 18, 1991. By that time, one of the principals of Rosedale, Anthony Vulpis, and Rosedale itself had been convicted under the Federal Racketeer Influenced and Corrupt Organizations Act (see, 18 USC § 1963). As a result, Anthony Vulpis had been *612incarcerated since June 1990 and was serving a twelve-year sentence, while Rosedale had been placed under Federal trusteeship. Moreover, the other principal, Dominick Vulpis, had been removed as an employee of Rosedale by the trustee.
Finally, at the time of the deposition of the co-defendant City of New York, Rosedale’s counsel notified the other parties that Rosedale was in receivership and that none of Rosedale’s current employees had been involved in Rosedale’s operations at the time of the accident. Under these circumstances, the court should not have struck Rosedale’s answer and dismissed its third-party complaint (see generally, CPLR 3126; Rodriguez v All Am. Auto Rental, 179 AD2d 632).